REASONS FOR ALLOWANCE
Claims 1-17 are allowed.  The following is an examiner’s statement of reasons for allowance.  Regarding claim 1, the prior arts fail to disclose an automated luminaire in which the convex lenslets of the first array and the concave lenslets of the second array have non-circular shapes when viewed along an optical axis of the first light beam, the convex lenslets of the first array configured to nest into the concave lenslets of the second array, at least one of the first and second arrays of lenslets configured to move along the optical axis, and the first and second arrays of lenslets configured to rotate about an axis of rotation parallel to the optical axis, the axis of rotation being in the first light beam.

2.	The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Information/Remarks
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACK DINH/
Primary Examiner, Art Unit 2872
11/19/21